The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 03/07/2022 amendment(s) /response(s) in the Application 16/426,446 by JUNG et al. for “APPARATUS AND METHOD FOR REDUCING POWER CONSUMPTION IN PORTABLE TERMINAL”, filed on 05/30/2019.  The amendment/response has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 8,805,317 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Interpretation
In claims 1 and 5 the limitations “communication unit”, “control unit”, “beacon generating unit: do not invoke interpretation under 35 USC 112(f): MPEP 2181 section I defines the 3-prong analysis for determining whether a claim limitation invokes interpretation under 35 USC 112(f):

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
MPEP 2181 also recites: “35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6 will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks")”; “the term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6. See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph)”.
In view of the supporting specification of the instant application, Fig. 1, paragraphs 36-48, persons of ordinary skill in the art reading the specification would understand the term “unit” to have a sufficiently definite meaning as the name for a structure such as a not a nonce word, and does have sufficiently definite meaning as a processor that performs the claimed functions. Therefore, the corresponding limitation does not invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Amendment
Per the 03/07/2022 Amendment:  
Claims 1, 5-8, 12-14 are amended. 
Claims 2-4, 9-11 are cancelled.
Claims 1, 5-8, 12-14 are pending.

In view of the Terminal Disclaimer filed and approved on 03/07/2022, the rejection based on nonstatutory double patenting has been withdrawn.

In view of the 03/07/2022 claim amendments, i.e., “wherein if the receiving terminal transmits the received digital broadcast to the neighboring terminal, the control unit is further configured to: set a target delay time for transmission of the data, wake up for a portion of the set target delay time, transmit the buffered data, and enter the sleep mode after transmitting the buffered data, wherein the beacon generating unit is configured to generate an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode, and wherein the control unit is further configured to reduce the number of times of performing the periodic wake-up operation for monitoring the ATIM window in the terminal connected through the ad hoc network when there is no data communication between the terminal and the neighboring terminal.” (as recited in independent claims 1 and 8) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 5-8, 12-14 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 103/07/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein if the receiving terminal transmits the received digital broadcast to the neighboring terminal, the control unit is further configured to: set a target delay time for transmission of the data, wake up for a portion of the set target delay time, transmit the buffered data, and enter the sleep mode after transmitting the buffered data, wherein the beacon generating unit is configured to generate an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode, and wherein the control unit is further configured to reduce the number of times of performing the periodic wake-up operation for monitoring the ATIM window in the terminal connected through the ad hoc network when there is no data communication between the terminal and the neighboring terminal.” (as recited in independent claims 1 and 8) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, Sinivaara et al. (US20070036096A1) teaches An apparatus for reducing power consumption in a terminal connected through an ad hoc network, the apparatus comprising: (SINIVAARA, Fig. 6, paragraph 45, teach mobile terminal 600 (i.e. an apparatus for reducing power consumption in a terminal connected through an ad hoc network) comprising CPU 603 (i.e. control unit).) 
a communication unit operatively coupled with an antenna and adapted to transmit and receive a signal using the antenna; and (SINIVAARA, Fig. 6, paragraph 45, teach transceiver 601 and antenna 602.)
a control unit operatively coupled with the communication unit, the control unit being configured to enter a sleep mode after buffering received data for a predefined time, (SINIVAARA, paragraph 7 teaches that in an ad-hoc network, where no access points exist, one of the wireless terminals assumes the responsibility of sending a beacon frame and another terminal receives the beacon frame. Having received the beacon frame (i.e. after buffering received data for a predefined time), the receiving terminal waits for a beacon interval.)
if it is determined that another terminal receiving digital broadcast transmits the received digital broadcast to a neighboring terminal, (SINIVAARA, paragraph 7 teaches having received the beacon frame, the terminal waits for the beacon interval and then broadcasts a beacon frame if any other terminal does not do so after a random time delay calculated by the terminal. Furthermore, Fig. 5, paragraphs 41-43, describe analyzing data traffic to adaptively define sleep intervals based on, e.g., load or channel utilization (i.e. determining another terminal is transmitting data).)
and perform a periodic wake-up operation, wherein a number of times of performing the periodic wake-up operation is reduced when there is no data communication between the terminal and the neighboring terminal. (SINIVAARA, paragraph 11 teaches adapting the sleep interval of the terminal according to the traffic pattern of the terminal. Furthermore, paragraph 39 teaches that a beacon interval (i.e. the amount of time between two successive beacon transmissions) determines when the terminal enters the power save mode and when it has to wake up to listen to the beacon transmissions… “between the beacons, the terminals may thus enter the power save mode, provided that they have nothing to transmit or receive.” In light of the above, Fig. 5, paragraph 41, step 51, teach adaptively defining the sleep interval (i.e. timing, length and frequency of the sleep interval) based on determining (measuring) packet interval(s). Accordingly, when the packet/beacon interval increases, the number of times the terminal wakes up to listen to the transmissions is reduced (i.e. a number of times of performing the periodic wake-up operation is reduced when there is no data communication between the terminal and the neighboring terminal). Additionally, paragraph 44 teaches that the terminal enters the power save mode during an adaptive beacon interval, and the adaptive beacon interval adapts to the load experienced: for example, the beacon interval is decreased if the load decreases enough.)

Gong et al. (US20100165896A1) teaches sleep mode (GONG, Fig. 8, paragraphs 76-77, steps 830-870, teach negotiating a wakeup schedule by stations, exiting and entering doze states (i.e. sleep mode), and determining whether either station has data that is buffered and needs to be transferred.) 

Liu et al. (US20110235561A1), Fig. 2A, paragraph 43, teaches in a power saving mode, a station (Station C) enters sleep in a contention window after the ATIM window and wakes up to receive and send beacon frames in the ATIM window.

	Additionally, Mackawa (US20050233789A1) is directed towards each station making a transition to a power saving state autonomously in response to the reception of signals from the other stations in the same group and the transmission of its own signal (Abstract). More particularly, Fig. 6, paragraph 44, teach each station stands by for a random wait time called backoff since a Target Beacon Transmission Time (TBTT) defining the end of the last beacon interval before transmitting a beacon signal, and when the station receives a beacon signal before its transmission time arrives, the transmission of a beacon signal on hold is cancelled

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein if the receiving terminal transmits the received digital broadcast to the neighboring terminal, the control unit is further configured to: set a target delay time for transmission of the data, wake up for a portion of the set target delay time, transmit the buffered data, and enter the sleep mode after transmitting the buffered data, wherein the beacon generating unit is configured to generate an adaptive beacon interval to reduce power consumption caused by a wake-up operation in an Announcement Traffic Indication Message (ATIM) window, after entering the sleep mode, and wherein the control unit is further configured to reduce the number of times of performing the periodic wake-up operation for monitoring the ATIM window in the terminal connected through the ad hoc network when there is no data communication between the terminal and the neighboring terminal.”, as recited in independent claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412